DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation "the epoxy resin composition".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (2015/0011681) in view of Zhou et al. (CN 103965585) and Huntsman (Mould Release Agents QZ 13).
	Regarding claims 1, 4 and 8:  Ji et al. teach a process for the preparation of insulation systems [0002] comprising subjecting a resin composition to vacuum casting in a mold [0060, 0068] comprising mixing:
 	(A) a cycloaliphatic epoxy resin E.R.L. 422, 
(B) methyl tetrahydrophthalic anhydride (hereinafter MTHPA), 
(D) a phenol novolacs type epoxy resin [0012, 0015; Examples; Table 1], and     
(C) from 0.01 wt% to about 1 wt% of any known curing accelerator for epoxy resins [0053-0054].  Ji et al. teach the process of mixing the epoxy resin compounds, anhydride hardener, filler, and curing catalyst, followed by degassing under vacuum from about 1 mbar to about 10 mbar [0068].  Example 1 contains 26.3 wt% E.R.L. 422 [Table 1].  Ji et al. teach using from about 6.5 wt% to about 12 wt% of MTHPA [0044], and from about 5 wt% to about 16 wt% of epoxy resin [0028], wherein the bisphenol A type epoxy resin is about 40 wt% of the epoxy resin mixture [0030].
Ji et al. teach an amount of cycloaliphatic epoxy resin based on the total of (A) and (B) that overlaps the claimed range.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
	Ji et al. fail to teach the claimed curing accelerator.
However, Zhou et al. teach that 2,4,6-tris(dimethylaminomethyl)phenol is added to an analogous composition as a curing accelerator for an epoxy resin (Page 4; Embodiments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 2,4,6-tris(dimethylaminomethyl)phenol as taught by Zhou et al. in the process of Ji et al.  in the amount from 0.01 to about 1 wt% as the curing accelerator.  
	The amount of curing accelerator, and vacuum pressure, overlap the claimed ranges.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Ji et al. fail to teach that the mold has been treated with a silicone oil.
However, Huntsman teaches that in the field of electrical insulation that the pre-treatment of molds with silicone oil QZ 13 ensures trouble-free de-moulding of cured epoxy resin compositions (pages 1 and 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add silicone oil ZQ 13 as taught by Huntsman to the mold of Ji et al. to ensure trouble-free de-moulding of the cured composition.  
	Regarding claim 5:  Ji et al. teach a filler [Examples].  
	Regarding claim 6:  Ji et al. teach silica [0049; Examples].
	Regarding claim 7:  Ji et al. teach an equivalent ratio of anhydride to epoxy of from about 0.70 to about 0.90 [0047; Examples].


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (2015/0011681), Huntsman (Mould Release Agents QZ 13), and Zhou et al. (CN 103965585) applied to claim 1 above and the incorporated Ghoul et al. (WO 2010/106084).
Ji et al. teach heating the mixture prior to the application of vacuum [0068].  Ji et al. teach using the method described in Ghoul et al., which is incorporated therein by reference [0068].  Ghoul et al. teach heating at a temperature of from 60°C to 140°C (page 5, lines 21-27).  It would have been obvious to a temperature of from 60°C to 140°C in the process of Ji et al. The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that the examples of Ji et al. fail to teach 45-87 wt% of the cycloaliphatic epoxy resin.  This is not persuasive because patents are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763